Appeal from a judgment denying cancellation of three deeds from decedent to respondent. During its pendency the parties, by stipulation, dismissed the appeal as to two deeds. Briefly stated, the complaint, so far as here material, alleged evidentiary facts, showing a *Page 677 
confidential relation between decedent and respondent, lack of consideration for the remaining deed and the mental incompetency of decedent. The answer denied these allegations and affirmatively alleged that the contrary was true. The court found upon each of these issues in favor of respondent.
[1] Appellant, in his opening brief, does not criticise any finding as being unsupported by the evidence, but contents himself with quoting brief excerpts from the testimony, which he argues would sufficiently establish contrary findings upon these issues. Our reading of evidence so quoted does not warrant appellant's claim. Respondent's reply brief contains the pleadings, with an accurate statement of the issues thereby framed and the findings, with a full statement of the evidence supporting each finding. Respondent, by this method, clearly demonstrates that the evidence not only amply supports each findings, but compels the determination therein reached. Appellant, by failing to file a reply brief, concedes that respondent's position is unassailable. Since there is nothing of general interest in the testimony, and the parties are already familiar with it, space will not be given to its review. No consideration need be given to appellant's legal argument because it is predicated upon facts contrary to those found by the court.
The judgment is affirmed.
Tyler, P.J., and Cashin, J., concurred.